Citation Nr: 1722642	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1992 to June 1994.  

These matters come before the Board of Veterans' Appeals (Board) from June 2009 (back disability) and January 2011 (TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

The Veteran was scheduled for a Travel Board hearing in March 2014, to which he failed to report.  In May 2014 correspondence, his representative waived the Veteran's right to a hearing.  The Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2016).

These matters were previously before the Board in December 2014 when the previous final denial of service connection for a back disability was reopened, and the issues were remanded for further development.  They have now returned to the Board for further appellate consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Board contends that he has a back disability due to service and/or a service-connected status post stress fracture of the right tibia.  The Board finds, for the reasons noted below, that further development is warranted. 

The evidence reflects that prior to service the Veteran had chiropractic care and diagnoses of thoracic strain and lumbosacral strain.  (See October 1991 record from Dr. R. Frazier (Magnolia Orthopaedic and Sports Medicine Clinic) and Preliminary Medical Report noting injury on October 28, 1991 when the Veteran picked up steel tubes.)

The Veteran's STRs also note several complaints of the back (e.g. September 1993, October 1993, March 1994, and June 1994) and a diagnosis of musculoskeletal low back pain.  The Veteran was placed on permanent profile for two disabilities (a stress fracture of the right leg and chronic low back pain).

The Board notes that the Veteran's credibility, at this time, is questionable; thus, clinical records closest in time to service may be useful to the Board in adjudicating his claim.  With regard to credibility, the Veteran's military personnel records reflect that he was barred from reenlistment due, in part, to false swearing and intent to deceive.  In addition, post service clinical records reflect that the Veteran was difficult to evaluate and resists range of motion testing (July 1994), that he used a cane even though he did not need one (May 1999), that he "exaggerated" his symptoms upon examination and had "questionable" results (June 1999), and that he had a "histrionic-type presentation" which made examination "quite difficult" (November 2001).  He has also been diagnosed with chronic undifferentiated schizophrenia and mixed personality disorder (See December 2000 SSA records).  

In addition, the record reflects that the Veteran has had post service injuries to his back; thus, records closest in time to service and prior to his subsequent injuries would likely be probative.  (Records reflect that he fell in March 2001and sought treatment for his back with a noted bulge upon CT scan, and that in April 2001, he hurt his back lifting a heavy piece of glass and twisting.  The record also reflects that the Veteran has been diagnosed with fibromyalgia  (See December 2000 SSA records).)  

Post service, the Veteran was diagnosed with a small herniated nucleus pulposus (See July 2001 record), but it has not been present during the pendency of his claim. A July 2002 VA record reflects that a CT scan of the lumbar spine reflected that the Veteran's spine was within normal limits for his age, that the previously described herniated disc at the L5-S1 level was no longer present, that no bone or disc abnormalities were noted, and that the MRI did not show cause for his present pain.  A December 2007 VA record reflects that when comparing MRIs, the "previously described herniated disc at the L5-S1 level is no longer present.  No bone or disc abnormalities are noted."

The Veteran has also been diagnosed with mild degenerative disc disease (DDD) at L5-S1 (See July 2001 Diagnostic Imaging Report) and found to have x-rays with no abnormality (See July 1994 VA examination report), and results normal for his age.

Under 38 C.F.R. § 3.309, arthritis which manifests to a compensable degree within one year of separation from service is entitled to service connection on a presumptive basis.  Importantly, DDD is not arthritis.  However, degenerative joint disease (DJD) is arthritis.  A June 1999 VA record reflects that x-rays had been obtained over the last four years and were essentially negative; however, an assessment of DJD was, nevertheless, made. 

A July 1994 post service VA examination report reflects that x-rays revealed no abnormality of the lumbar-lumbo-sacral area.  However, and importantly, a March 1996 VA examination report by a nurse reflects the following: "MMRI lumbar spine without contrast August 26, 2994 [sic] osteoarthritis of facets, no root compression."  (This would have been one month after the negative July 1994 results if the nurse was intending to write 1994.)

The Board notes that August 1994 was within one year of the Veteran's separation from service.  Thus, if the Veteran had osteoarthritis upon radiology testing in August 1994, 38 C.F.R. § 3.309 would be applicable.  Records from August 1994 are not associated with the claims file but should be obtained if available. 

The claims file also includes a February 1999 record which reflects that the Veteran had DDD at L5-S1 with "previous surgery at L4-5" and that it appears that the Veteran had "had a partial laminectomy defect at L4-5 on the left."  Records of surgery prior to 1999 are not associated with the claims file.  Thus, it appears that VA may not have the Veteran's complete records with regard to his back; VA should attempt to obtain them.

In addition, the case was remanded by the Board in December 2014, in part, to obtain medical opinions.  As the requested opinions are incomplete, another opinion is requested.
 
TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the above issue, thus it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide all records, or authorization for VA to obtain all outstanding VA and non-VA records, for all spine treatment/examination, to include a partial laminectomy/surgery, prior to February 1999 which are not associated with the claims file. 

2.  Associate with the claims file, an August 26, 1994 VA radiology/MRI report of the lumbar spine, if available.  (See March 1996 VA examination which references it.)  If no records are found for that date, associate with the claims file an August 26, 1995 VA radiology/MRI report of the lumbar spine, if available.

3.  Please obtain a medical opinion which addresses:

a. Did any current low back disorder clearly and unmistakably (obvious, manifest undebatable) pre-exist any period of active service? Please consider and discuss as necessary the evidence that prior to service the Veteran had chiropractic care and diagnoses of thoracic strain and lumbosacral strain.
b. If it is your opinion that any back disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the low back disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?  Please consider and discuss as necessary the STRs which note several complaints of the back and note that the Veteran was placed on profile.
c. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current low back disability was aggravated (permanently worsened) by his service-connected right tibia fracture residuals?  

The entire record must be available to the clinician.  Please provide a complete explanation/rationale for any opinions.

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




